IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41057/41058

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 400
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 28, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DEE ALAN RHOADES,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgments of conviction and concurrent, unified sentences of seven years, with
       two and one-half years determinate, for possession of a controlled substance and
       burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 41057, Dee Alan Rhoades pled guilty to possession of a controlled
substance. Idaho Code § 37-2732(c)(1). In Docket No. 4158, Rhoades pled guilty to burglary.
I.C. § 18-1401. In a consolidated sentencing hearing, the district court sentenced Rhoades to
concurrent, unified terms of seven years, with two and one-half years determinate. Rhoades
appeals, contending his sentences are excessive. The two cases are consolidated on appeal.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,



                                                1
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rhoades’ judgments of conviction and sentences are affirmed.




                                                   2